Carlos S. Montoya

Cooper, LLC — COUNSELORS AT LAW
1635 Market Street, Suite 1600
Philadelphia, PA 19103

908.514.8830

carlos@cooperllc.com

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

HAMPTON-HADDON MARKETING
CORP.

Plaintiff,
VS.

WILLIS OF TENNESSEE, INC., and
WILLIS TOWERS WATSON, PLC,

Defendants.

 

 

Civil Action No.

RULE 7.1 DISCLOSURE STATEMENT

Plaintiff, Hampton-Haddon Marketing Corp., by and through its undersigned counsel,

Cooper, LLC, hereby complies with Federal Rule of Civil Procedure 7.1 and states that it has no

parent corporation and no publicly held corporation owns 10% or more of its stock.

Dated: January 25, 2019

Of Counsel

Ryan J. Cooper

Cooper, LLC — COUNSELORS AT LAW
108 N. Union Ave., Suite 4

Cranford, NJ 07016

908.514.8830

ryan@cooperlle.com

Cooper, LLC — COUNSELORS AT LAW
Counsel for Hampton-Haddon

By

Marketing Corp. ~~ _7
(CASE

Carlos S. Montoya

Cooper, LLC — COUNSELORS AT LAW
1635 Market Street, Suite 1600
Philadelphia, PA 19103

908.514.8830

carlos@cooperllc.com
